                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA,            )
                                     )
                                     )
v.                                   )            CR419-089
                                     )
MICHAEL WILLIAMS,                    )
                                     )
        Defendant.                   )

                                    ORDER

        Before the Court defendant Michael William’s Motion for Appearance

Bond.     Doc. 33.     While Mr. Williams has filed his motion pro se he is

represented by counsel. In this Court, “[a] party represented by counsel may

not file any motion, brief, or other paper pro se absent prior leave of court.”

S.D. Ga. L.R. 11.3. “In a criminal case, a defendant represented by counsel

may file pro se a motion for the appointment of new counsel or a motion to

proceed pro se.” Id. citing S.D. Ga. L.R. 44.2. Since this is a criminal case, and

defendant has filed neither a motion for the appointment of new counsel or a

motion to proceed pro se and because Mr. Williams is represented by counsel,

his motion is DISMISSED AS MOOT.

        SO ORDERED, this 30th day
                                y of December, 2019.

                                     _______________________________
                                       __________________________
                                     CHRISTO
                                           OPHER L. RAY
                                      HRISTOPHER
                                     UNITED STATES
                                              A S MAGAGISTRATE
                                                        S A    JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
